IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                              No. 99-10931
                          Conference Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,
versus

JOE EARL STRONG,

                                            Defendant-Appellant.
                          --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                        USDC No. 4:94-CR-11-1-A
                          --------------------
                            February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Joe Earl Strong (#13096-077) appeals the district court’s

order that the sentence imposed upon revocation of supervised

release run consecutively to a sentence that was to be imposed in

No. 4:98-CR-217-Y for criminal conduct that was the basis of the

revocation.    Strong has not shown that the district court’s order

that his revocation sentence run consecutively was plainly

erroneous.     See United States v. McCullough, 46 F.3d 400, 401 n.1

(5th Cir. 1995); U.S.S.G. Ch.7, Pt.B, intro. comment.; U.S.S.G.

§ 5G1.3, comment. (n.6).     AFFIRMED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.